DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Cho et al. (KR 20080067241 A, hereinafter “Cho”)
Toma et al. (US 20190230407 A1, hereinafter “Toma”)
BAE et al. (US 20170142452 A1, hereinafter “BAE”)
Ye et al. (US 20090109290 A1, hereinafter “Ye”)
Park et al. (US 20140026068 A1, hereinafter “Park”)
Li et al. (US 20180018762 A1, hereinafter “Li”)
Sun et al. (US 20090316962 A1, hereinafter “Sun”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20080067241 A, hereinafter “Cho”) and in view of Toma et al. (US 20190230407 A1, hereinafter “Toma”).
Regarding claims 1, 18 and 19:
Cho teaches an electronic device (Cho [0013],[0016]-[0023], fig. 1, where Cho discloses and electronic device for image processing/enhancing and displaying) comprising:
interface circuitry (Cho [0013]-[0014],[0016]-[0023], fig. 1, where Cho discloses interface such as  HDMI); and
a processor configured to correct an image based on a plurality of frames acquired from a signal received through the interface circuitry based on whether the image has a predefined characteristic (Cho [0013]-[0014],[0016]-[0023], [0035]-[0039], fig. 1, where Cho discloses processor configured to correct image base on image characteristics such as brightness or luminance of block, group or area of pixels),
wherein the processor is further configured to perform recognition of the predefined characteristic based on changes between two consecutive frames among the plurality of frames (Cho [0013]-[0014],[0016]-[0023], [0027][0035]-[0039], fig. 1, where Cho teaches the characteristic is recognized based on the changes between  consecutive frames).
Cho fails to explicitly teach where the characteristic recognition is based on a pixel change between two consecutive frames among the plurality of frames is greater than or equal to a threshold.
t and a frame at time t+T  is calculated and if the difference is greater than a threshold adjusts the luminance value accordingly (Toma [0064] [0275], [0307] claims 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to compare the current frame with the previous frame in the system of Cho by comparing the luminance of pixel in a particular area to determine if the greater than a threshold and to perform luminance control accordingly to improve the displaying of the image and/or to add information to the video signal.
Claims 2-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20080067241 A, hereinafter “Cho”) and in view of Toma et al. (US 20190230407 A1, hereinafter “Toma”) and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”).
Regarding claim 2:
Cho in view of Toma teaches all the limitations of this claim except wherein the processor is configured to detect a pixel change area.
	However, the combination teaches  “the determination may include determining whether or not a difference exceeds the first threshold, the difference being a difference between a peak luminance of a first image included in the video signal, and each of luminance values of a plurality of pixels included in the video signal and included in a second image subsequent to the first image, and the adjustment may include adjusting, for a pixel whose difference exceeds the first threshold, a luminance value of the pixel such that the difference of the pixel is the first threshold or less. Which indicates to one in the art that more than one pixel that forms a region or (Toma [0064] [0275], [0307] claims 7-9). For clarity sake, BAE teaches clearly this particular limitation where he discloses a changed region determining unit configured to determine a changed region of a current frame changed from a previous frame by comparing the current frame with the previous frame; a capture unit configured to capture the changed region and wherein the changed region determining unit is further configured to determine the changed region by detecting a changed pixel of the current frame changed from the previous frame through a scanning of the differential frame (BAE [0025]-[0028], claims 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to determine the luminance difference between the two frames by determining the luminance of a group of pixels or a region in order to correct the luminance on the basis of region instead of individual pixel.
Regarding claim 3:
Cho in view of Toma and in view of BAE teaches wherein the pixel change area is defined by connecting a plurality of outer pixels among pixels changed between the two consecutive frames (Toma [0064] [0275], [0307] claims 7-9; BAE [0025]-[0028], claims 1-5).  
Regarding claim 4:
Cho in view of Toma and in view of BAE teaches wherein the threshold includes a threshold of a ratio of the pixel change area to an effective screen area (Toma [0064], [0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5, wherein the area of high luminance that are clipped and the area of low luminance are taking into account).  
Regarding claim 5:
(Cho [0038]-[0039]; Toma [0064], [0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5).
Regarding claim 6:
Cho in view of Toma and in view of BAE teaches wherein the processor is configured to process the image, in which the pixel change is less the threshold, in a previous image quality mode (Cho [0038]-[0039]; Toma [0064], [0110]-[0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5).
Regarding claim 7:
Cho in view of Toma and in view of BAE teaches wherein the processor is configured to compare a ratio of similar feature points to recognize the characteristic (Cho [0038]-[0039]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5).
Regarding claim 8:
Cho in view of Toma and in view of BAE teaches wherein the recognition of the characteristic includes at least one of recognition of scene change information and recognition of motion information (Cho [0038]-[0039]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5).
Regarding claim 12:
Cho in view of Toma and in view of BAE teaches wherein the processor is configured to identify whether the image is a still image or a moving image based on the characteristic (Cho [0038]-[0039]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5)
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20080067241 A, hereinafter “Cho”) and in view of Toma et al. (US 20190230407 A1, hereinafter “Toma”) and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”) and in view of Ye et al. (US 20090109290 A1, hereinafter “Ye”).
Regarding claim 9:
Cho in view of Toma and in view of BAE teaches all the limitation of this claim but fails to explicitly teach wherein the processor is configured to detect a black area of the effective screen displaying the two consecutive frames.
However, the combination teaches determining the luminance area or luminance level of pixels or pixel area and also the scene, therefore the black would correspond to appropriate scene and the luminance level pf the consecutive frames (Cho [0038]-[0039]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5). Furthermore, Ye teaches determining the bright and the dark region and perform luminance adjustment such that the luminance of dark area maybe increased and luminance of bright area maybe decreased (Ye [0007], [0020]-[0023], [0027], [0035]-[0038]).
Therefore, taking the teachings of Cho, Toma, BAE and Ye as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect a black/dark area since the luminance value of pixels, group of pixel, pixel area or pixel region determine whether the area is classified as black or white, in order to determine whether to adjust the luminance of the black area according to increase dynamic range or the rendering of the image.
Regarding claim 10:
Cho in view of Toma, in view of BAE and in view of Ye teaches wherein the processor is configured to identify the two consecutive frames as a still image or a moving image based on a difference in the detected black area between the two consecutive frames (Cho [0038]-[0039]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5, where the determination of whether the image is a still image or a moving image is based on the difference between the luminance of the area of the consecutive frame
Regarding claim 16:
Cho in view of Toma, in view of BAE and in view of Ye teaches an electronic device, comprising:
interface circuitry; and
a processor configured to correct an image based on a plurality of frames acquired from a signal received through the interface circuitry based on whether the image has a predefined characteristic, wherein the processor is further configured to detect each black area of an effective screen displaying two consecutive frames in which the pixel change is greater than or equal to a threshold, and to identify whether the image is a still image or a moving image based on the detected black area of the effective screen of the two consecutive frames. Claim 16 contains similar limitations as claims 1 and 9 rejected above and is therefore rejected on the same grounds as claims 1 and 9. Wherein Cho teaches whether the image is a moving picture or a static picture based on the value of the difference between consecutive frames which covers any area of the frame. Thomas and BAE teach the determination of difference between luminance of consecutive frames or pixels. They teach limitation such as a changed region determining unit Cho [0038]-[0039]; Toma [0064], [0110]-[0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5). And Ye further teaches determining the bright and the dark region and perform luminance adjustment such that the luminance of dark area maybe increased and luminance of bright area maybe decreased (Ye [0007], [0020]-[0023], [0027], [0035]-[0038]).
Therefore, taking the teachings of Cho, Toma, BAE and Ye as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect a black/dark area since the luminance value of pixels, group of pixel, pixel area or pixel region determine whether the area is classified as black or white and the change in the pixels in the dark area to determine if the image is a moving picture or not, in order to determine whether to adjust the luminance of the black area according to increase dynamic range or the rendering of the image.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20080067241 A, hereinafter “Cho”) and in view of Toma et al. (US 20190230407 A1, hereinafter “Toma”) and in view of  Li et al. (US 20180018762 A1, hereinafter “Li”).
Regarding claim 11:
Cho in view of Toma teaches all the limitations of this claim except wherein the processor is configured to identify whether a later frame of the two consecutive frames is a content image or a UI image.
 (Li [0026], [0063], [0091]).
Therefore, taking the teachings of Cho, Toma and Li as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect if a frame is a UI image or not in order to determine the best way to process and adjust the frame.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20080067241 A, hereinafter “Cho”) and in view of Toma et al. (US 20190230407 A1, hereinafter “Toma”) and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”) and in view of Sun et al. (US 20090316962 A1, hereinafter “Sun”). 
Regarding claim 13:
Cho in view of Toma and in view of BAE fails to explicitly teach wherein the processor is configured to detect a frame size of a still image, and to perform additional characteristic recognition on a frame having a predetermined size or larger.
However, Sun in the same line of endeavor teaches and image processing apparatus, image processing apparatus and program wherein the size of a still image frame is determined and face recognition/classification is performed after the size of the still frame is determined (Sun [0144]-[0149]).
Therefore, taking the teachings of Cho, Toma, BAE and Sun as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. it would have been obvious to detect the frame size of the still image and perform object such as face recognition on the image, since knowing 
Regarding claim 14:
Cho in view of Toma, in view of BAE and in view of Sun teaches wherein the processor is configured to classify and map the target scene or the target object into a predefined class based on the detecting of at least one of the target scenes and the target object (BAE [0025]-[0028], claims 1-5; Sun [0108]-[0113], [0144]-[0149]).
Regarding claim 15:
Cho in view of Toma, in view of BAE and in view of Sun teaches wherein the processor is configured to classify and map the target scene or the target object into a predefined class based on the detecting of at least one of the target scene and the target object (BAE [0025]-[0028], claims 1-5; Sun [0108]-[0113], [0144]-[0149]).
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20080067241 A, hereinafter “Cho”) in view of Toma et al. (US 20190230407 A1, hereinafter “Toma”), in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”), in view of Ye et al. (US 20090109290 A1, hereinafter “Ye”) and in view of Park et al. (US 20140026068 A1, hereinafter “Park”).

Regarding claim 17:
The combination teaches all the limitation of this claim except wherein the image includes a mirrored image of an image displayed by an external device.
However, the combination of the system above can be applied to any type of image content as it does not depend on content of the image. Furthermore, Park teaches and image (Park [0005], [0007], [0047], [0059], figs. 1, 5-8).
Therefore,  taking the teaching of Cho, Toma, BAE, Ye and Park as a whole, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to receive and processed images with mirrored image of and image displayed be an external device, since it would not require special processing that deviates from the system teaches by the combination of the cited references above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 23, 2022